number release date uil date ct-134014-01 cc ct criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division august october this bulletin is for informational purposes it is not a directive supreme court cases use of thermal imaging device is warrantless search in united_states v kyllo 121_sct_2038 the agents used an agema thermovision imaging device to determine the amount of heat emanating from kyllo’s house the scan showed the heat emanating from kyllo’s garage roof and side wall was consistent with heat that emanates from high intensity lamps typically used for indoor marijuana growth the magistrate issued a warrant to search kyllo’s home based in part on the thermal imaging scan kyllo unsuccessfully moved to suppress the evidence seized from his home the ninth circuit affirmed the district court’s denial of kyllo’s motion to suppress holding there was neither a subjective nor objective expectation of privacy because the technology exposed no intimate details of kyllo’s life only hot spots on the home’s exterior the supreme court reversed holding such a use of is presumptively unreasonable technology without a warrant in its fourth_amendment analysis the court compared the case to its decision in katz v united_states 88_sct_507 where the privacy of a conversation in a public phone booth was upheld reversing the approach established in katz would leave the homeowner at the mercy of advancing technology - - including imaging technology that could discern all human activity in the home kyllo s ct pincite although the dissent argued the readings were on the exterior of the house the majority stated just as a thermal imager captures only heat emanating from a house so also a powerful directional microphone picks up only sound emanating from a house id further the court noted its decision is consistent with the holding in dow chemical co v united_states 106_sct_1819 where use of enhanced aerial photography of an industrial complex was upheld in dow chemical we found it ‘important that this is not an area immediately adjacent to a private home where privacy expectations are most heightened ’ kyllo s ct pincite ultimately the court remanded the case holding where the government uses a device that is not in general_public use to explore details of the home that would previously have been unknowable without physical intrusion the surveillance is a ‘search’ and is presumptively unreasonable without a warrant id pincite title_26 and title_26 related case sec_26 u s c sec_7206 requires knowledge that illegal income is taxable in 255_f3d_394 7th cir ytem was an accountant who embezzled dollar_figure from his employer and failed to report the income on his federal_income_tax return ytem was convicted of willfully filing a false return in violation of u s c sec_7206 and sentenced to twenty-seven months in prison ytem appealed arguing the evidence was insufficient to convict him as it was not proven he knew the illegal income was taxable the seventh circuit affirmed the conviction holding there was sufficient circumstantial evidence of ytem’s intent to avoid paying the tax the court noted a conviction under sec_7206 requires proof the defendant knew illegal income is taxable and acknowledged there was no direct evidence ytem knew the embezzled funds should have been reported the circumstantial evidence however was more than enough to convict ytem was an experienced accountant he prepared the fraudulent tax_return the amount of money taken was substantial and he used the money for ordinary expenses id pincite furthermore the court noted it is widely known illegal income is taxable everyone knows that al capone for example was nailed for income-tax evasion not for the bootlegging loan-sharking extortion and prostitution that generated the income accountants know better than anyone except tax lawyers that illegal income is taxable id pincite therefore absent evidence to show ytem's lack of knowledge such as some psychiatric disorder that had deranged his knowledge of elementary tax law id the possibility ytem did not know the illegal income was taxable was too remote to compel an acquittal the court found it unlikely ytem thought embezzled income tax- free-a token of the government’s affection for embezzlers and other thieves and affirmed the judgment id doj sues oregon bar asserting the need for ‘prosecutorial exception’ in united_states v oregon state bar no 6-01-06168-ho d or date the department of justice doj responded to last year’s decision of the oregon supreme court by filing suit seeking to enjoin the oregon bar from trying to discipline government lawyers who engage in subterfuge as part of undercover and sting operations doj filed suit because of concern over broad dicta in a lawyer disciplinary decision issued last year by the oregon supreme court in re gatti p 3d or reported in the date criminal tax bulletin the oregon supreme court stated no prosecutorial exception exempts government lawyers who authorize or engage in covert operations from having to comply with two disciplinary rules in particular dr which prohibits lawyers from engaging in deceit or dishonesty and dr which forbids lawyers to knowingly make a false statement the government contended the united_states constitution’s supremacy clause prevents the state’s application of drs and to federal attorneys when those lawyers are engaged in otherwise lawful activities related to their official duties federal attorneys the government asserted must be allowed to participate in undercover investigations in a variety of situations to ensure the operations are effective and they remain within legal bounds further the government argued attorney oversight is a vital component of covert operations the complaint also alleged the fbi has been forced to suspend several investigations developed by undercover agents or utilizing cooperating witness as a result of oregon’s interpretation of its lawyer ethics rules shortly after the gatti decision the oregon bar appointed a study group which compiled two alternative proposals to amend dr the supreme court of oregon however did not like the proposal finding it gave attorneys too much latitude consequently the oregon bar has since reconvened another study group to revamp the original proposals hyde amendment award of fees that in 256_f3d_20 1st cir the first circuit held in order for a defendant to obtain an award of attorneys’ fees pursuant to the hyde amendment u s c 3006a the defendant must show not only that the prosecution was unfounded but also the circumstances objectively demonstrate the government harbored malice or an intent to harass or annoy further the court held the hyde amendment’s incorporation of the equal access to justice act’s eaja procedures and limitations includes eaja’s limits on the net_worth of defendants eligible for an award of fees here the corporation and its owner were indicted for violations of the clean water act the government voluntarily dismissed the criminal action following the court’s suppression of certain water sampling results the district_court awarded the corporation fees but denied the owner fees based on the limitation in eaja d on appeal the first circuit affirmed the district court’s denial of attorneys’ fees to the owner and reversed the award of fees to the corporation the court determined the procedures and limitations of eaja d applied to applications for fees under the hyde amendment section d includes a limitation for recovery based on the net_worth of individuals dollar_figure million which was applied to the owner and precluded his ability to recover fees under the hyde amendment the court also found the district_court had applied an incorrect legal standard for determining vexatiousness the court held a determination that a prosecution was ‘vexatious’ for the purposes of the hyde amendment requires both a showing that the criminal case was objectively deficient in that it lacked either legal merit or factual foundation and a showing that the government’s conduct when viewed objectively manifests maliciousness or an intent to harass or annoy id pincite here the court determined the government’s conduct when viewed objectively did not manifest maliciousness or an intent to harass or annoy in addition the court found the government’s case was not objectively deficient as the government had a reasonably sufficient evidentiary basis upon which to pursue charges against the owner and corporation both prior to and after the suppression ruling suppression of evidence improper remedy for violation of sec_6103 in nowicki v comm’r no u s app lexis 11th cir date the eleventh circuit held the suppression of evidence was not an appropriate remedy even if the evidence was obtained as a result of violation of the confidentiality of tax_return information as provided by sec_6103 nowicki a veterinarian operated several incorporated animal clinics with her long time companion handling the clinic’s administrative and financial matters following the end of the relationship the companion told the irs that nowicki’s professional_corporation had paid some of her personal living_expenses which nowicki had not reported as income as part of the irs investigation nowicki produced among other records canceled corporate checks and bank statements which were reviewed by the companion at the service’s request the companion assisted in differentiating between business and personal expenses as a result of the investigation the irs determined nowicki had realized additional taxable_income in the form of constructive dividends for the tax years through which resulted in additional tax due and owing nowicki petitioned the tax_court for a redetermination of the tax_deficiency and filed a motion to suppress the evidence she claimed was obtained in violation of sec_6103 she argued the service violated sec_6103 when it asked the companion to review her corporate canceled checks because it improperly disclosed her tax_return information the tax_court denied her motion after settling her civil tax case with the service norwicki appealed the tax court’s denial of her motion to suppress arguing the disclosure of her return_information violated sec_6103 and any evidence obtained as a result of that violation must be suppressed the court affirmed the tax court’s denial of her motion to suppress it found even assuming the disclosure to the companion violated sec_6103 suppression of the evidence was not an appropriate remedy congress specifically provided civil sec_7431 and criminal sec_7213 remedies for violations of the confidentiality provisions of sec_6103 conspiracy - sufficiency of the evidence in 259_f3d_434 6th cir searan and his mother were convicted of inter alia conspiracy to assist and advise others in the preparation and presentation of materially false income_tax returns in violation of u s c sec_371 from to searan and his mother owned and operated a tax service which primarily prepared and electronically filed individual income_tax returns unbeknownst to the clients the returns omitted income inflated deductions and included false forms in order to generate false refunds after a former searan client contacted the service a successful undercover operation was initiated leading to the execution of a search warrant records relating to falsely prepared returns for clients were seized as evidence on appeal searan challenged inter alia the sufficiency of the evidence supporting his conspiracy conviction he contended most of the taxpayers went to his mother for assistance in preparing their returns therefore since he did not personally file the returns the government failed to prove not only his intent to enter into an agreement to break tax laws but also his knowledge of the returns’ falsity in rejecting searan’s arguments the sixth circuit stated t o support a conspiracy conviction the defendant need not be an active_participant in every phase of the conspiracy so long as he is party to the general conspiratorial agreement id pincite moreover p roof of a formal agreement is not required it must only be proven that the members of the conspiracy had at least a tacit or material understanding to try to accomplish an unlawful goal id noting searan’s depiction of the evidence presented at trial was not complete the court provided a laundry list of facts witness testimony and documentary_evidence which unequivocally showed searan entered into an agreement with his mother to aid or assist others in the presentation of materially false tax returns the evidence clearly demonstrated from the time he entered into the agreement searan knew any returns ultimately filed in furtherance of the agreement would in fact be false accordingly his conviction was affirmed search and seizure qualified immunity in 258_f3d_156 3rd cir leveto and his wife filed an action against several agents of the irs asserting constitutional claims under 403_us_388 the levetos alleged on date irs special agents executed search warrants at leveto’s veterinary office hospital and their residence when leveto arrived at work that morning he was rushed by several armed agents in the parking lot informed of the search warrant and immediately patted down he was then escorted into his office building where he was held in a small room for one hour and prohibited from speaking to anyone the agents then ordered leveto to accompany them to his residence at the leveto’s home the agents displayed another search warrant and proceeded to pat down leveto’s wife who was wearing only a nightgown the agents then detained her for six hours interrogated her without providing a miranda_warning and conducted a search of the premises meanwhile leveto was ordered back to his office where he was detained and interrogated by armed agents for approximately six hours during this time period agents sent leveto’s employees home and turned away clients in the parking lot the district_court dismissed the levetos’ complaint for failure to state a claim on appeal leveto and his wife successfully argued the agents in executing the search warrants improperly patted them down detained them for up to eight hours without probable cause or reasonable suspicion and unlawfully closed leveto’s office all in violation of the fourth_amendment however due to uncertainties in the law at the time regarding all three issues and the court’s opinion as to what a reasonable agent could have believed the court held the agents were entitled to qualified immunity with respect to the levetos’ claims under the qualified immunity doctrine government officials performing discretionary functions generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known uncorroborated tip from confidential informant in 211_f3d_970 6th cir the investigating detective received a tip from a reliable informant the confidential informant indicated allen was in possession of cocaine and gave specifics as to the date and location of allen’s drug possession the detective based the search warrant affidavit solely on the confidential informant’s tip allen pled guilty to possession of crack cocaine and possession of an illegal firearm after his motion to suppress was denied allen appealed the denial of the motion arguing the affidavit was based on uncorroborated information from a confidential informant and the seized evidence was therefore insufficient to provide probable cause for the warrant a panel of the sixth circuit agreed reversing allen’s conviction however on a rehearing en_banc the sixth circuit affirmed the district court’s denial of allen’s motion to suppress and his conviction the sixth circuit noted in previous decisions it had upheld the validity of search warrants in cases where the affidavit tip sparse was based solely on a reliable confidential informant’s personal observations of a defendant’s illegal activity in another previous case however the court had agreed no probable cause existed when a warrant was issued based on an anonymous in detail and wholly uncorroborated by the police in allen the sixth circuit found such corroboration was unnecessary because the informant was known to the detective and for over five years the informant had provided reliable information in criminal investigations in which the detective was involved furthermore the information was gained through personal observation of allen’s criminal activity and therefore no corroboration was necessary ultimately the sixth circuit held where a known informant named to the magistrate and whose reliability is known and attested to by the officer gives information regarding a particular crime involving particular evidence a neutral and detached magistrate may believe probable cause exists to issue a search warrant the court warned police however that failing to confirm easily corroborated information could result in a magistrate not issuing a warrant or worse at trial the government losing the evidence gained in the field emergency exception in 219_f3d_882 9th cir the ninth circuit recognized the fourth_amendment does not bar police officers from making warrantless entries and searches when they reasonably believe that a person within is in need of immediate aid id pincite responding to a call from a firefighter a police officer investigated a complaint of a strong chemical odor upon identifying the source of the odor two police officers entered the apartment cervantes occupied and in plain sight saw a large pot containing a substance believed to be methamphetamine subsequently a police investigator searched the premises and then obtained a search warrant cervantes was convicted for manufacturing and possessing with intent to distribute methamphetamine on appeal cervantes argued the district_court erred by admitting evidence of items seized pursuant to an invalid search warrant the court focused on the emergency doctrine which provides if a police officer while investigating within the scope necessary to respond to an emergency discovers evidence of illegal activity that evidence is admissible even if there was not probable cause to believe such evidence would be found the court applied the three part test outlined in people v mitchell n y 2d n y which provides a reasonable belief that an emergency is at hand and that aid is immediately necessary the search is not primarily motivated by the desire to collect evidence and a reasonable basis for associating the place searched with the emergency the court found all three requirements were met and the search by the police officers responding to the chemical odor was legal the court did not however find the subsequent search by the police investigator prior to the warrant satisfied the emergency doctrine’s requirements analyzing the issuing magistrate’s decision the court excised the portion of the affidavit supporting the warrant containing information obtained during the illegal search after excising the investigator’s observations the court found the magistrate still had a substantial basis for concluding there was probable cause to believe contraband or evidence of a crime would be found in the apartment thus the district_court did not err in admitting evidence of items seized pursuant to the warrant forfeiture statute_of_limitations starts when connection to crime is discovered in 252_f3d_1193 11th cir the eleventh circuit reversed the district court’s dismissal of the forfeiture proceeding the court determined the five year statute_of_limitations applicable to civil in rem forfeiture actions against properties purchased with the illegal drug proceeds begins to run when the government discovers the connection between the properties and the drug crimes and is tolled by concealment of that connection the court’s holding addressed u s c prior to its amendment by cafra and noted it is contrary to decisions by the eighth and ninth circuits in the government sought forfeiture of two parcels of real_property allegedly purchased with the proceeds of his drug trafficking crimes by allen’s father allen’s father had been under investigation for drug trafficking since the 1980s the parcels were titled in allen’s name rather than his father’s name the district_court determined the five year statute_of_limitations had expired as the two parcels had been properly recorded in the land records since and the government could have easily found their existence with due diligence on that ground the district_court held the limitations_period had run on appeal the court found under a forfeiture action must be commenced within five years after the time when the alleged offense was discovered excluding the time of any concealment of the property the court found the time when the alleged offense was discovered meant the time when the government discovered the drug proceeds’ connection to the property or their use to purchase the property further to obtain forfeiture the court noted the government must show probable cause to believe there is a substantial connection between the property and the criminal activity this link was not uncovered until date when the government’s investigation revealed allen’s father purchased the parcels despite any legitimate source_of_income and titled them in the names of family members to conceal its true ownership discovery of the link was effectively postponed by allen’s father’s active concealment of his purchase of the two parcels pre-cafra innocent owner defense in united_states v dana ave u s app lexis 1st cir date the claimant sought dismissal of the government’s forfeiture action against her home located pincite dana avenue hyde park massachusetts the claimant’s late husband unbeknownst to the claimant had used part of the residence to facilitate his drug dealing he was arrested for selling cocaine from their residence and eleven days later committed suicide before committing suicide the husband made a will leaving his wife the marital home the claimant first learned of her husband’s illegal drug activities the day of his arrest the district_court granted the government’s motion to seize the marital home concluding the claimant was not entitled to assert the innocent owner defense pursuant to the pre- cafra forfeiture statute u s c sec_881 because she knew the property was tainted before obtaining the ownership_interest in it even though she was not aware of the drug activities at the time they occurred in a panel decision the first circuit vacated the district court’s decision and dismissed the government’s motion holding the pre-cafra forfeiture statute did not apply to the claimant because she was an innocent owner the issue turned on how to treat the innocent owner defense in the context of a post-illegal act transfer which the pre-cafra forfeiture statute did not address the court elected not to adopt the position of other circuits which defined innocent ownership at the time of the transfer of property because that theory improperly distinguishes between transferees who learn of the crime immediately_after_the_transfer and transferees who learn of the crime immediately before the transfer the more rational approach is to assess innocence in light of whether there was an opportunity untaken to prevent the use of such property for a crime id pincite the court chose to look to the time of the illegal act instead of the transfer and found the claimant had no knowledge of nor consented to her husband’s drug activities finally the court noted cafra resolves the issue since the new innocent owner defense applies to bona_fide purchasers or sellers for value and for spouses and legal dependents who use the property as a primary residence and rely on it as a basis for shelter sentencing obstruction of justice enhancement in 254_f3d_841 9th cir the ninth circuit held the submission of a false financial affidavit to a magistrate judge for the purpose of obtaining court appointed counsel was sufficiently related to the offense of conviction to support application of a two level enhancement for obstruction of justice pursuant to the amended version of u s s g sec_3c1 convicted of various tax offenses hernandez-ramirez a professional tax preparer argued on appeal that his failure to disclose an ownership_interest in a sports bar was not material to the determination of his eligibility for court appointed counsel and even if he had included his interest in the bar he would nevertheless have qualified in addition he contended the enhancement was incorrectly applied for there is no relationship between the underlying criminal tax offenses and the conduct supporting the obstruction of justice enhancement ie omitting material information on a financial affidavit submitted to a magistrate judge with respect to the materiality argument the ninth circuit stated hernandez-ramirez’s position ran counter to a long line of cases where false representations made to probation officers have been found to be material whether or not they result in actual obstruction id pincite here w ithout doubt providing information that he had significant debt and essentially no assets would tend to influence or affect whether the magistrate found him qualified for appointed counsel id pincite in regard to the lack of relationship argument the ninth circuit opined nothing about the amendment to sec_3c1 suggests it was intended to add a requirement that the obstructive conduct relate substantively to the offense of which the defendant is convicted id for example the court stated j ust as providing false information to probation officers relates to sentencing of the offense providing a false financial affidavit to a magistrate judge to obtain legal representation relates to the prosecution of the offense accordingly the sentence was affirmed id cis in 258_f3d_1282 11th cir hunerlach was convicted of willfully attempting to evade payment of his income taxes for tax years through and for willfully filing a false collection information statement in violation of sec_7206 the case arose from a guilty plea for filing a false income_tax return for tax_year in which hunerlach agreed to pay taxes due and owing hunerlach failed to pay the taxes lied on a cis about his ability to pay the taxes and was subsequently convicted the sentence in the subsequent conviction was vacated and the case was remanded for resentencing on remand the district_court departed upward from a criminal history category i to criminal history category iii additionally the court fined hunerlach the statutory maximum of dollar_figure the district_court on appeal the eleventh circuit noted the district_court believed u s s g sec_4a1 prevented it from considering hunerlach's prior sentence because the prior sentence involved conduct which was already part of the instant offense sec_4a1 prohibits courts from considering such prior offenses in computing a defendant’s criminal history category then applied u s s g sec_4a1 and departed upward to criminal history category iii sec_4a1 includes prior sentence in its list of items the court may consider for departing if the criminal history category does not adequately reflect the seriousness of a defendant's past criminal conduct or there is a likelihood the defendant will commit other crimes the district_court departed upward because the exclusion of hunerlach’s prior sentence resulted in a category which failed to represent the seriousness of hunerlach’s past criminal conduct the eleventh circuit held the district court’s upward departure under u s s g sec_4a1 was improper because it was apparent the district_court still considered the prior sentence which it was precluded from considering under sec_4a1 the eleventh circuit reasoned the definition of prior sentence in sec_4a1 applies not just to sec_4a1 but also to sec_4a1 the eleventh circuit remanded the case for resentencing but affirmed the fine due to hunerlach’s untimely objection requirement relevant conduct and prior conviction within the meaning of u s s g sec_4a1 departure for co-defendants’ sentence disparity in 251_f3d_827 9th cir caperna was a small part of a large marijuana importing organization his job was two fold to secure a stash house for a large shipment of marijuana scheduled to arrive in washington state and to hire a trusted person to drive the shipment from the off load site to the safe house caperna eventually accepted the government’s offer and pled guilty to violating interstate and foregin travel or transportation in aid of racketeering enterprises itar at sentencing the district_court calculated caperna’s sentence range to be fifty-seven to seventy-one months the court departed downward and sentenced caperna to thirty-six months in prison because a sentence within the guideline range would have created a disparity between caperna’s sentence and the sentences of two other similarly culpable co-defendants ricker who pled guilty to itar and cliett who pled guilty to conspiracy to distribute marijuana the government appealed arguing it is not appropriate for a sentencing court to depart on the basis of co-defendant sentence disparity unless the co-defendant was convicted of the same offense as the defendant the ninth circuit agreed in its decision the ninth circuit stated the district_court erred in considering two co-defendants’ sentences as the basis for downward departure because one of the co- defendants was convicted of a different offence than caperna the ninth circuit acknowledged it previously held a court has the authority to depart downward on the basis of disparity among co-defendants’ sentences however it also noted it did not identify what circumstances would make such a departure appropriate see 198_f3d_1167 9th cir after daas the ninth circuit held a district_court may not depart based on co-defendant sentence disparity if the co-defendant was convicted of a different offense than the defendant see 215_f3d_969 9th cir the ninth circuit in caperna explained the banuelos-rodriguez case simply began where daas left off and indicated when it is not appropriate for a district_court to use co-defendant sentence disparity as a ground to depart the ninth circuit vacated the sentence and remanded the case for clarification as to whether it departed downward based on other factors including whether the departure was based solely on the sentence recieved by ricker in 251_f3d_1247 9th cir hernandez pled guilty to conspiracy to affect interstate commerce by extortion extortion and filing a false federal_income_tax return the plea stemmed from hernandez’s abuse of his position as a california deputy labor commissioner wherein he required owners of garment businesses to pay him bribes in order to receive advance notice of government inspections at sentencing the district_court stated it was inclined to apply a four level upward adjustment based on hernandez’s role as a leader organizer of the offense additionally the court stated it was considering an upward departure on grounds hernandez’s conduct was part of a systematic or pervasive corruption of a governmental function u s s g sec_2c1 app note although hernandez’s counsel requested additional time to address the leader organizer adjustment he did not request additional time with respect to the upward departure instead arguing against it on the merits the court sentenced hernandez to inter alia months imprisonment the aforementioned upward departure imposing on appeal hernandez contended the district_court erred in failing to provide adequate notice of its intention to impose an upward departure at sentencing in violation of fed r crim p in assessing this argument the ninth circuit turned to 501_us_129 where the supreme court unequivocally established that rule requires reasonable notice to be given when departing upward the court however explicitly left open the question of when notice must be given to qualify as reasonable leav ing the lower courts to adopt appropriate procedures by local rule id pincite n interpreting lower courts to mean district courts the ninth circuit found no error in hernandez’s sentencing because the court thoroughly explained both the factual and legal grounds that might justify an upward departure and permitted counsel the opportunity to comment at length before imposing sentence hernandez f 3d pincite moreover hernandez’s counsel failed to object to the district court’s failure to provide notice before the sentencing hearing of its intention to depart upward accordingly hernandez’s sentence was affirmed notice to defendant of sentencing court’s intention to depart upward threat of upward adjustment for failure of third party to surrender right to assets improper in 252_f3d_559 2d cir the second circuit held the district court’s threat of an enhanced sentence was in effect an attempt to force bennett’s wife to abandon her legal right to defend her interest in the ancillary proceeding and was improper bennett was convicted of public integrity crimes money laundering bank fraud and securities fraud the jury also returned a forfeiture verdict of dollar_figure million at sentencing the district_court forewarned bennett his sentence would be enhanced if he did not surrender the criminal proceeds including those held by his wife when bennett’s wife refused to surrender her assets the district_court entered an upward departure from the sentencing guidelines increasing bennett’s sentence by ten years on appeal bennett argued the district_court improperly enhanced his sentence because of his wife’s refusal to surrender her interest in assets in her name the court noted the district court’s use of threats of increased punishment to compel action by bennett was itself unusual but found it even more unusual to use the threat of an increased sentence to compel action by bennett’s wife in spite of the district_court judge’s concern for the victims of bennett’s crimes the judge could not achieve his objectives by threatening to increase bennett’s sentence unless his wife waived her right to contest the forfeiture the court further noted while bennett’s wife had every right to assert an interest in the forfeited property in an ancillary proceeding bennett had no right to frustrate the forfeiture by transferring his criminal proceeds to his wife in the first place accordingly the district_court may consider on remand apart from bennett’s wife’s refusal to surrender the assets whether bennett’s own acts of concealment or any other appropriate factors warrant a departure from the sentence the court would have otherwise imposed civil audit tax loss included as relevant conduct in 251_f3d_78 2nd cir mcleod pled guilty to assisting in the preparation of fraudulent income_tax returns and with obstructing the administration of the tax laws with respect to one false tax_return in violation of sec_7206 and sec_7212 respectively the charges stemmed from mcleod’s operation of a tax_return preparation firm which offered its customers assistance in filing fraudulent income_tax returns for sentencing purposes the total_tax loss caused by mcleod’s actions was dollar_figure this was determined by adding the tax loss from the charged fraudulent_returns to a dollar_figure tax loss determined by an irs civil audit of big_number other returns which were considered by the court as relevant conduct mcleod was sentenced to consecutive months of imprisonment on appeal mcleod challenged the sentencing court’s inclusion of the dollar_figure million tax loss resulting from the civil audit as relevant conduct extracting a claim for a higher standard of proof from 530_us_466 mcleod contended the sentencing judge could not include the tax loss determined from the civil audit as relevant conduct unless the court found beyond a reasonable doubt that the evidence presented at the sentencing hearing established such a loss in rejecting mcleod’s claim the second circuit explained an understanding of the sentencing guidelines’ concept of total punishment was required pursuant to u s s g sec_5g1 b this is the punishment determined after all relevant guidelines’ calculations have been made if the total punishment exceeds the highest statutory maximum on any count as in mcleod’s case the guidelines require the sentence run consecutively to the extent necessary to achieve the total punishment in 240_f3d_127 2d cir the court ruled the preponderance_of_the_evidence standard applies to determinations of relevant conduct for purposes of ascertaining the total punishment which may exceed the statutory maximum on a single count moreover in white the second circuit also ruled that apprendi is inapplicable to a sentencing judge’s decision to run sentences consecutively when required by the guidelines criminal tax bulletin august october table of cases supreme court cases united_states v kyllo 121_sct_2038 title_26 and title_26 related cases 255_f3d_394 7th cir united_states v oregon state bar no 6-01-06168-ho d or date 256_f3d_20 1st cir nowicki v commissioner no u s app lexis 11th cir date 259_f3d_434 6th cir search and seizure 258_f3d_156 3rd cir 211_f3d_970 6th cir 219_f3d_882 9th cir forfeiture 252_f3d_1193 11th cir united_states v dana ave u s app lexis 1st cir date sentencing 254_f3d_841 9th cir 258_f3d_1282 11th cir 251_f3d_827 9th cir 251_f3d_1247 9th cir 252_f3d_559 2nd cir 251_f3d_78 2nd cir department of the treasury internal revenue serivce document catalog number 24304b
